NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODERICK L. MITCHELL,                           No. 17-15631

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02994-GEB-DB

 v.
                                                MEMORANDUM*
DANIEL STONE; ROBERT
AMBROSELLI,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Roderick L. Mitchell appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising

from the imposition of certain parole conditions. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal under Federal Rule


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Civil Procedure 12(b)(6). Decker v. Advantage Fund Ltd., 362 F.3d 593, 595-96

(9th Cir. 2004). We may affirm on any basis supported by the record. Hell’s

Angels Motorcycle Corp. v. McKinley, 360 F.3d 930, 933 (9th Cir. 2004). We

affirm.

      Dismissal of Roderick’s claim for monetary damages was proper because

defendants are entitled to absolute immunity for the imposition of the challenged

parole conditions. See Thornton v. Brown, 757 F.3d 834, 840 (9th Cir. 2014)

(parole officers are entitled to absolute immunity against claims for damages

arising from imposition of parole conditions).

      The district court properly dismissed Roderick’s claim for injunctive relief

as moot because Roderick is no longer on parole subject to the challenged

conditions. See Bernhardt v. County of Los Angeles, 279 F.3d 862, 871 (9th

Cir. 2002) (“An actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.”).

      AFFIRMED.




                                          2                                  17-15631